Citation Nr: 0839812	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-15 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
July 1986 rating decision that denied entitlement to service 
connection for a nervous condition.

2.  Whether there was CUE in a February 1992 rating decision 
that denied service connection for post-traumatic stress 
disorder (PTSD).

(The veteran's claims of whether there was CUE in an August 
2000 Board of Veterans Appeals (Board) decision that denied 
entitlement to an effective date earlier than February 28, 
1997, for the grant of service connection for PTSD and a 
total disability rating based on individual unemployability 
(TDIU), to include based on CUE of a February 1992 rating 
decision; and whether there was CUE in a November 2006 Board 
decision that denied entitlement to an effective date earlier 
than February 28, 1997, for the grant of service connection 
for PTSD and TDIU, are the subject of a separate Board 
decision.)




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to October 
1969, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida, that denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claims were denied by rating action of the RO 
dated in March 2007.  The veteran was provided notice of the 
decision by letter dated April 11, 2007.  In May 2007, he 
cited the March 2007 rating decision by date and requested 
that his statement be accepted as a Notice of Disagreement 
with respect to that decision.  The Board accepts the 
veteran's May 2007 statement as a NOD; however, to date, the 
RO has not issued the veteran a Statement of the Case (SOC) 
with respect to these claims.  Under the circumstances, the 
Board has no discretion and is obliged to remand the issues 
to the RO for the issuance of an SOC.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. 
App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

The RO must issue the veteran an SOC 
with respect to his claims of CUE in 
the RO's July 1986 and February 1992 
rating decisions, to include 
notification of the need to timely file 
a Substantive Appeal to perfect his 
appeal on these issues.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purpose of this REMAND is to comply 
with all due process considerations.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

